JUDGMENT OF DISBARMENT
In accordance with the provisions of Rule 56(b)(2), Disbarment by Consent, Ariz. R.S.Ct., and
Respondent PHILIP W. MARQUARDT having consented to disbarment as a member of the State Bar of Arizona, and this Court having this date having accepted the Consent to Disbarment,
IT IS ORDERED, ADJUDGED AND DECREED that PHILIP W. MARQUARDT be and hereby is disbarred from the practice of law in the State of Arizona and his license is hereby revoked, effective October 10, 1991.
IT IS FURTHER ORDERED that pursuant to Rule 63(a), Ariz.R.S.Ct., PHILIP W. MARQUARDT shall notify all of his clients, within ten (10) days from the date hereof, of his inability to continue to represent them and that they should promptly retain new counsel, and shall promptly inform this Court of his compliance with this Order as provided by Rule 63(d), Ariz. R.S.Ct.